Exhibit 10.5

 

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is
entered into as of May 6, 2016 between ACME UNITED CORPORATION, a Connecticut
corporation (the “Borrower”) and HSBC BANK USA, NATIONAL ASSOCIATION (the
“Lender”).

 

RECITALS

 

The Borrower and the Lender are parties to a Loan and Security Agreement dated
as of April 5, 2012, as amended (collectively, the “Loan Agreement”).
Capitalized terms used herein shall have the meanings given to them in the Loan
Agreement unless otherwise specified.

 

The Borrower has requested that the Lender amend certain terms and conditions of
the Loan Agreement, pursuant to the terms of this Amendment.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.                  Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is
effective as of the Amendment No. 2 Closing Date (as defined in Section 3
below), hereby amended to delete the stricken text (indicated as set forth in
the following example: stricken text) and to add the double-underlined text
(indicated as set forth in the following example: double-underlined text) as set
forth in the copy of the Loan Agreement attached as Exhibit A hereto.

 

2.                  No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect.

 

3.                  Conditions Precedent. This Amendment shall be effective (the
“Fourth Amendment Closing Date”) when the Lender shall have received (a) a copy
hereof executed by the Borrower and (b) all documents, instruments and
information identified on Schedule I hereto.

 

4.                  Representations and Warranties. The Borrower hereby
represents and warrants to the Lender as follows:

 

(a)                The Borrower has all requisite power and authority to execute
this Amendment and to perform all of the obligations hereunder and thereunder,
and this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

 

(b)               The execution, delivery and performance by the Borrower of
this Amendment has been duly authorized by all necessary corporate action and
does not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or loan agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

 



 1 

 

 

(c)                All of the representations and warranties contained in
Section 5 of the Loan Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

(d)               No Default or Event of Default has occurred and is continuing
or will result from Borrower entering into this Amendment.

 

5.                  References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the Loan Documents to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

 

6.                  No Other Waiver. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Loan Agreement, or breach, default or
event of default under any Loan Documents or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.

 

7.                  Costs and Expenses. The Borrower hereby reaffirms its
agreement under the Loan Agreement to pay or reimburse the Lender on demand for
all reasonable costs and expenses incurred by the Lender in connection with the
Loan Documents, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto.

 



8.                  Miscellaneous. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

9.                  Reaffirmation. The Borrower as debtor, grantor, pledgor,
assignor, or in any other similar capacity in which the Borrower grants liens or
security interests in its property hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Loan
Agreement and each of the other Loan Documents to which it is a party (after
giving effect hereto) and (ii) ratifies and reaffirms the liens on or security
interests in any of its property granted pursuant to the Loan Agreement and any
such other Loan Document as security for the Obligations under or with respect
to the Loan Agreement or the other Loan Documents, and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. The Borrower acknowledges that the Loan Agreement and each of
the other Loan Documents remains in full force and effect and are hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender (except as expressly provided
for herein), constitute a waiver of any provision of any of the Loan Agreement
or any of the other Loan Documents (except as expressly provided for herein) or
serve to effect a novation of the Obligations.

 



 2 

 

 

10.              Release.

 



(a)                Borrower hereby releases and forever discharges Lender and
its parents, subsidiaries and affiliates, past or present, and each of them, as
well as their respective directors, officers, agents, servants, employees,
shareholders, representatives, attorneys, administrators, executors, heirs,
assigns, predecessors and successors in interest, and all other persons, firms
or corporations with whom any of the former have been, are now, or may hereafter
be affiliated, and each of them (collectively, the “Releasees”), from and
against any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action in law or equity, obligations, controversies,
debts, costs, expenses, damages, judgments, orders and liabilities of whatever
kind or nature in law, equity or otherwise, whether known or unknown, fixed or
contingent, suspected or unsuspected by Borrower, and whether concealed or
hidden (collectively, “Claims”), which Borrower now owns or holds or has at any
time heretofore owned or held, which are based upon or arise out of or in
connection with any matter, cause or thing existing at any time prior to the
date hereof or anything done, omitted or suffered to be done or omitted at any
time prior to the date hereof in connection with the Loan Agreement or the other
Loan Documents (collectively the “Released Matters”).

 

(b)               Borrower represents, warrants and agrees, that in executing
and entering into this release, it is not relying and have not relied upon any
representation, promise or statement made by anyone which is not recited,
contained or embodied in this Amendment, the Loan Agreement or the other Loan
Documents. Borrower has reviewed this release with Borrower’s legal counsel, and
understands and acknowledges the significance and consequence of this release
and of the specific waiver thereof contained herein. Borrower understands and
expressly assumes the risk that any fact not recited, contained or embodied
therein may turn out hereafter to be other than, different from, or contrary to
the facts now known to Borrower or believed by Borrower to be true.
Nevertheless, Borrower intends by this release to release fully, finally and
forever all Released Matters and agrees that this release shall be effective in
all respects notwithstanding any such difference in facts, and shall not be
subject to termination, modification or rescission by reason of any such
difference in facts.

 

(c)                Borrower, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claims released, remised and discharged by Borrower pursuant to
this Section 9. If Borrower violates the foregoing covenant, Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 



 3 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

    HSBC BANK USA, NATIONAL ASSOCIATION ACME UNITED CORPORATION        
By:_________________________________ By:_________________________________ Name:
Name: Title Title

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT]

 



 4 

 

Schedule I

 

1.      Second Amended and Restated Secured Revolving Note 2.      UCC, tax lien
and judgment bring down searches against Borrower 3.      Updated Perfection
Certificate 4.      Insurance Certificates 5.      Secretary’s Certificate of
Borrower with Incumbency Certificate attaching: (a)               Certified
Articles of Incorporation (b)               By-Laws (c)               
Authorizing Resolutions 6.      Good Standing Certificate

 



 

 5 

 

Execution Version

[Exhibit A to
Amendment No. 4]

LOAN AND SECURITY AGREEMENT

LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 5, 2012 (the
“Effective Date”) by and between HSBC BANK, USA, NATIONAL ASSOCIATION, a
national banking association (“HSBC”), and ACME UNITED CORPORATION, a
Connecticut corporation (“Borrower”). The parties agree as follows:

1                     ACCOUNTING AND OTHER TERMS; DEFINITIONS

1.1                Accounting and Other Terms. As used in this Agreement, the
Revolving Note, any other Loan Document, or any certificate, report or other
document made or delivered pursuant to this Agreement, accounting terms not
defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Borrower for the fiscal year ended December 31, 2010. If at any
time any change in GAAP would affect the computation of any financial ratio set
forth in any Loan Document, and Borrower or HSBC shall so request, HSBC and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
approval by HSBC and Borrower); provided that, until so amended, such ratio
shall continue to be computed in accordance with GAAP prior to such change
therein, and Borrowers shall provide to HSBC within five days after delivery of
each certificate or financial report required hereunder that is affected thereby
a written statement of a Responsible Officer of Borrowers setting forth in
reasonable detail the differences (including any differences that would affect
any calculations relating to the financial covenants) that would have resulted
if such financial statements had been prepared without giving effect to such
change. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 1.2. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Each reference to a Section, an Exhibit or a Schedule shall be
deemed to refer to a Section, an Exhibit or a Schedule, as applicable, of this
Agreement, as modified or supplemented pursuant to the terms hereof. Any pronoun
used shall be deemed to cover all genders. Wherever appropriate in the context,
terms used herein in the singular also include the plural and vice versa. All
references to statutes (including the Code) and related regulations shall
include any amendments of same and any successor statutes and regulations.
Unless otherwise provided, all references to any instruments or agreements to
which HSBC is a party, including, without limitation, references to any of the
other Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof. All references herein to
the time of day shall mean the time in New York. A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default that is capable of being cured, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by HSBC. Wherever the phrase “to the best of Borrower’s knowledge” or
words of similar import relating to the knowledge or the awareness of Borrower
are used in this Agreement or other Loan Documents, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of Borrower or (ii) the
knowledge that a senior officer would have obtained if he had engaged in good
faith and diligent performance of his duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
Borrower and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.

1.2                Definitions. As used in the Loan Documents, the word “shall”
is mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Borrower.





 6 

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Rate Loan for any
Interest Period, a rate of interest equal to the greater of (x) zero and (y):

(a) the offered rate for deposits in U.S. dollars in the London interbank market
for an Interest Period of one month which is shown on the Reuters “LIBOR01”
screen (or any successor thereto) that displays the average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest PeriodBloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank market) as of 11:00 a.m.
(London time) on the day which is two (2) Business Days prior to the first day
of such Interest Period for a term of one month; provided, however, that if, for
any reason, such a rate is not published by the British Bankers’ Association or
available on the Reuters Screen LIBO PageICE Benchmark Administration (or any
successor thereto) or available on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank market), Adjusted LIBO Rate
shall be equal to a rate per annum equal to the average rate (rounded upwards,
if necessary, to the next nearest 1/100 of 1%) at which HSBC determines that
U.S. dollars in an amount comparable to the amount of the applicable Advances
are being offered to prime banks at approximately 11:00 a.m. (London time) on
the day which is two (2) Business Days prior to the first day of such Interest
Period for a term of one month for settlement in immediately available funds by
leading banks in the London interbank market selected by HSBC; divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) Business Days prior to the beginning of such Interest
Period (including, without limitation, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by a member bank of the Federal
Reserve System (the “LIBOR-Rate Reserve Percentage”); such rate (if greater than
zero) to be rounded upward to the next whole multiple of one-sixteenth of one
percent (0.0625%).

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person.

“Agreement” is defined in the preamble hereof.

“Annual Financial Statements” is defined in Section 5.2(b).

“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
laws comprising or implementing the Bank Secrecy Act, and the applicable laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing applicable laws may from time to time be
amended, renewed, extended, or replaced).

“Availability Amount” is (a) the Revolving Line, minus (b) the outstanding
principal balance of any Advances.

“Bank Products” means the following services or facilities extended to Borrower
by Administrative HSBC or its Affiliates: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
or (f) cash management, including controlled disbursement accounts or services.

“Bank Secrecy Act” means 31 U.S.C. Sections 5311-5330, as the same has been, or
shall hereafter be, extended, amended or replaced.

“Base Rate” shall mean a variable rate of interest per annum equal to the
highest of the “prime rate,” “reference rate,” “base rate” or other similar rate
as announced from time to time by HSBC (with the understanding that any such
rate may merely be a reference rate and may not necessarily represent the lowest
or best rate actually charged to any customer by HSBC), such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.





 7 

 

“Base Rate Advance” means an Advance that bears interest based at the Base Rate.

“Base Rate Margin” means one and one quarter of one percent (1.25%).

“Borrower” and “Borrowers” are defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets, liabilities,
the Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to HSBC
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that HSBC may conclusively rely on such certificate unless and until
such Person shall have delivered to HSBC a further certificate canceling or
amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Rate Loan, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

“Cash” means unrestricted cash and Cash Equivalents.

“Cash Equivalents” means (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one (1) year from the date of acquisition by such person, (b) time deposits
and certificates of deposit of HSBC or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of "A"
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any person meeting the qualifications specified in
clause (b) above, (d) commercial paper issued by any person incorporated in the
United States having one of the two highest ratings obtainable from S&P or
Moody's, in each case maturing not more than one year after the date of
acquisition by such person, (e) investments in money market funds at least 95%
of whose assets are comprised of securities of the types described in clauses
(a) through (d) above, and (f) demand deposit accounts maintained in the
ordinary course of business with any bank meeting the qualifications specified
in clause (b) above.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing more than 50% of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directions at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

 





 8 

 

“Change in Law” means (a) the adoption of any treaty, law, rule or regulation
after the date of this Agreement, (b) any change in any treaty, law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by HSBC with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith as
well as Basel III and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities shall each be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued. For purposes of this definition
references to HSBC also shall include any corporation or bank controlling HSBC. 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, HSBC’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions. 

“Collateral is any and all properties, rights and assets of Borrower described
on Exhibit B.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Committed Availability” means, as the date of determination, an amount equal to
the Availability Amount.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such terms as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, declared
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreements”. is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and HSBC pursuant to which HSBC
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance or any other extension of credit by HSBC for
Borrower’s benefit.

“Credit Party” means Borrower and each Guarantor.





 9 

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

“Default Rate” is defined in Section 2.3(c).

“Deposit Account” has the meaning given to such term in the Security Agreement.

“Designated Deposit Account” are Borrower’s deposit accounts, account numbers
812011996 and 797047727, maintained with HSBC.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Date” is defined in the preamble hereof.

“Environmental Laws” means any present or future federal, state or local law,
rule, regulation or order relating to pollution, waste, disposal or the
protection of human health or safety, plant life or animal life, natural
resources or the environment.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, as the same has been, or shall hereafter
be renewed, extended, amended or replaced from time to time.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Loan is made to or for the account of the
Borrower, which shall be a Business Day.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority. 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations. As of the
Effective Date there are no Guarantors.

“Guaranty” means a Guaranty in a form reasonably acceptable to HSBC.





 10 

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.

“HSBC” is defined in the preamble hereof.

“HSBC Expenses” are all costs, and expenses (including reasonable attorneys’
fees and expenses) for preparing, amending, negotiating, administering,
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred with respect to any Borrower.

“Imprest Balance” is $0.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking dissolution, liquidation,
reorganization, arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: 

(a)                 its Copyrights, Trademarks and Patents;

(b)                 any and all trade secrets and trade secret rights,
including, without limitation, any rights to unpatented inventions, know-how,
operating manuals;

(c)                 any and all source code;

(d)                 any and all design rights;

(e)                 any and all claims for damages by way of past, present and
future infringement of any of the foregoing, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the Intellectual Property rights identified above;

(f)                  All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;

(g)                 All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

(h)                 All proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Interest Payment Date” means, (i) with respect to any LIBOR Rate Advance, the
last day of each Interest Period applicable to such LIBOR Rate Loan and, (ii)
with respect to Base Rate Advances, the first day of each calendar month (or, if
that day of the calendar month does not fall on a Business Day, then on the
first Business Day following such date) and each date a Base Rate Advance is
converted into a LIBOR Rate Loan to the extent of the amount converted to a
LIBOR Rate Advance.



 11 

 

“Interest Period” shall mean, with respect to any LIBOR Rate Advance, the period
commencing on the date such Advance is made as, renewed as or converted into a
LIBOR Rate Advance and ending on the date one month thereafter as selected by
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending one month thereafter, as selected by Borrower pursuant to the
provisions below. The duration of each Interest Period for any LIBOR Rate
Advance shall be for one month; provided that:

(i)                 whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall occur on the next succeeding Business Day; provided, that if such
extension of time would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the last Business Day immediately preceding the last day of such
Interest Period;

(ii)                 if Borrower renews any LIBOR Rate Advance for an additional
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period; however, interest shall only be charged once
for such day at the rate applicable to the LIBOR Rate Advance for the new
Interest Period.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“LIBOR Rate Advance” means an Advance that bears interest based at the LIBOR
Rate.

“LIBOR Rate” means for any LIBOR Rate Loan for the then current Interest Period
relating thereto the rate per annum (such LIBOR Rate to be adjusted to the next
higher 1/100 of 1%) equal to the Adjusted LIBO Rate.

“LIBOR Rate Margin” means one and three quarters of one two percent (1.752.00%).

“LIBOR-Rate Reserve Percentage” shall have the meaning set forth in the
definition of Adjusted LIBO Rate.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
HSBC by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize HSBC from time to time to enter upon the premises to inspect or remove
the Collateral from such premises or to use such premises to store or dispose of
such Inventory.

“Loan Documents” are, collectively, this Agreement, the Control Agreements, the
Perfection Certificate, the Revolving Note, any other note or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of HSBC
in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of HSBC’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations or (d) HSBC determines,
based upon information available to it and in its reasonable judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6.7 during the next succeeding
financial reporting period.

“Notice of Borrowing” means a notice given by Borrower to HSBC in accordance
with Section 3.5(b), substantially in the form of Exhibit D, with appropriate
insertions.

“Notice of Conversion” means a notice given by Borrower to HSBC in accordance
with Section 3.5(g), substantially in the form of Exhibit E, with appropriate
insertions.



 12 

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, HSBC Expenses and other amounts Borrower owes HSBC now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to Bank Products and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
HSBC, and to perform Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” shall mean initially 452 Fifth Avenue, New York, New York
10018; thereafter, such other office of HSBC, if any, which it may designate by
notice to Borrower to be the Payment Office.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)                 Borrower’s Indebtedness to HSBC under this Agreement and the
other Loan Documents;

(b)                 Indebtedness existing on the Effective Date and shown on
Schedule 7.4;

(c)                 Subordinated Debt;

(d)                 unsecured Indebtedness to trade creditors incurred in the
ordinary course of business;

(e)                 Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)                 Indebtedness secured by Liens permitted under clauses (a)(i)
and (c) of the definition of “Permitted Liens” hereunder;

(g)                 Indebtedness of Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrower (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to Borrower or any other Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of any other Subsidiary (provided that
the primary obligations are not prohibited hereby);

(h)                 other Indebtedness not otherwise permitted by Section 7.4
not exceeding One Million Dollars ($1,000,000) in the aggregate outstanding at
any time; and

(i)                 extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (h) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Liens” are:

(a)                 (i) Liens existing on the Effective Date and shown on
Schedule 7.5 or (ii) Liens arising under this Agreement and the other Loan
Documents;



 13 

 

(b)                 Liens for taxes, fees, assessments or other government
charges or levies, either (i) not due and payable or (ii) being contested in
good faith and for which Borrower maintains adequate reserves on its Books,
provided that no notice of any such Lien has been filed or recorded under the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder; 

(c)                 purchase money Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Million Dollars ($1,000,000) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d)                 Liens of carriers, warehousemen, suppliers, or other Persons
that are possessory in nature arising in the ordinary course of business so long
as such Liens attach only to Inventory, securing liabilities which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)                 Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f)                 Liens incurred in the extension, renewal or refinancing of
the indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

(g)                 leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting HSBC a
security interest therein;

(h)                 licenses of Intellectual Property granted to third parties
in the ordinary course of business; and

(i)                 Liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Sections 8.4
and 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to HSBC, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including HSBC, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by HSBC by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.



 14 

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the HSBC’s right to sell any Collateral.

“Revolving Line” is an Advance or Advances in an aggregate principal amount up
to Forty Fifty Million Dollars ($40,000,000.0050,000,000.00).

“Revolving Line Maturity Date” is April 5May 6, 2017 2019.

“Revolving Note” means a Promissory Note in substantially the form of Exhibit A.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to HSBC (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
HSBC entered into between HSBC and the other creditor), on terms acceptable to
HSBC.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

“Transfer” is defined in Section 7.1.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required To Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced from time to time.

2                     LOAN AND TERMS OF PAYMENT

2.1                Promise to Pay. Borrower hereby unconditionally promises to
pay HSBC the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

2.1.1           Revolving Advances.

(a)                 Availability. Subject to the terms and conditions of this
Agreement, HSBC shall make Advances not exceeding the Availability Amount.
Amounts borrowed hereunder may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.



 15 

 

(b)                 Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
accrued and unpaid interest thereon, and all other Obligations relating to the
Revolving Line shall be immediately due and payable.

2.1.2           [Intentionally Omitted].

2.1.3           General Provisions Relating to the Advances. Each Advance shall,
at Borrower’s option in accordance with the terms of this Agreement, be either
in the form of a Base Rate Advance or a LIBOR Rate Advance; provided, that in no
event shall there be outstanding more than three LIBOR Rate Advances at any
time. Borrower shall pay interest accrued on the Advances at the rates and in
the manner set forth in Section 2.3.

2.2                Overadvances. If, at any time, the outstanding principal
amount of all Advances exceeds the Revolving Line, Borrower shall immediately
pay to HSBC in cash such excess.

2.3                Payment of Interest on the Credit Extensions.

(a)                 Computation of Interest. Interest on the Credit Extensions
and all fees payable hereunder shall be computed on the basis of a 360-day year
and the actual number of days elapsed in the period during which such interest
accrues. In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.

(b)                 Interest; Payment.  Each Advance shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (i) for Base Rate
Advances, the Base Rate minus the applicable Base Rate Margin and (ii) for LIBOR
Rate Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. Pursuant to
the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued and
unpaid interest on the Advances shall be due and payable on the Revolving Line
Maturity Date.

(c)                 Default Rate. Upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate 2% above the
rate that would otherwise be applicable thereto (the “Default Rate”). Payment or
acceptance of the increased interest provided in this Section 2.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of HSBC.

(d)                 Debit of Accounts. HSBC may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes HSBC when due. These debits shall
not constitute a set-off.

2.4                Fees. Borrower shall pay to HSBC:

(a) Commitment Fee. A fully earned, non-refundable commitment fee equal to
0.175% of the Revolving Line, on the Effective Date; and

(a)                 [Intentionally Omitted].

(b)                 HSBC Expenses. All HSBC Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.

(c)                 Sweep Fees. Borrower agrees to pay HSBC's fees for the sweep
service described in Sections 2.5(b) and 3.5(b) in an amount equal to $150 per
month and authorizes the Bank to deduct the fees from the Designated Deposit
Account or any other account of Borrower maintained at HSBC.



 16 

 

(d)                 Unused Revolving Line Facility Fee. A fee, payable
quarterly, in arrears, on the last day of each calendar quarter (commencing June
30, 2016), in an amount equal to two tenths of one percent (0.20%) per annum of
the average daily unused portion of the Revolving Line, as determined by HSBC.
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Revolving Line Facility Fee previously earned by HSBC pursuant to this Section
notwithstanding any termination of the Agreement or the suspension or
termination of HSBC’s obligation to make loans and advances hereunder

2.5                Payments; Application of Payments.

(a)                 All payments (including prepayments) to be made by Borrower
under any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 1:00 PM (New York time) on the date when
due to HSBC at the Payment Office. Payments of principal and/or interest
received after 1:00 PM (New York time) are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid; provided,
that with respect to LIBOR Rate Advances, if extending such payment would cause
the last day of the applicable Interest Period to be extended into the next
calendar month, then the due date for such payment shall be the immediately
preceding Business Day.

(b) If on any Business Day, there are excess funds in the Designated Deposit
Account after covering the presentment amounts made against the Disbursement
Account and maintaining the Imprest Balance, HSBC is authorized, at its
discretion, to repay any outstanding balance of the Advances. Amounts to be
applied pursuant to this Section 2.5(b) to the prepayment of Advances shall be
applied, as applicable, first to reduce outstanding Base Rate Advances. If the
amount of any prepayment of Advances under this Section 2.5(b) shall be in
excess of the amount of the Base Rate Advances at the time outstanding (an
“Excess Amount”), only the portion of the amount of such prepayment as is equal
to the amount of such outstanding Base Rate Advances shall be immediately
prepaid and, at the election of the Borrower, the Excess Amount shall be either
(A) deposited in the Designated Deposit Account and applied to the prepayment of
LIBOR Rate Advances on the last day of the then next-expiring Interest Period
for the applicable LIBOR Rate Advances, as the case may be or (B) applied to the
immediate repayment of LIBOR Rate Advances (first to the LIBOR Rate Advances
with the next expiring Interest Periods), together with any amounts owing to
HSBC under Section 3.5(j).

(c) HSBC shall apply the whole or any part of collected funds against the
Revolving Line and other Obligations or credit such collected funds to a
depository account of Borrower with HSBC (or an account maintained by an
Affiliate of HSBC), the order and method of such application to be in the sole
discretion of HSBC. Borrower shall have no right to specify the order or the
accounts to which HSBC shall allocate or apply any payments required to be made
by Borrower to HSBC or otherwise received by HSBC under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

3                     CONDITIONS OF LOANS

3.1                Conditions Precedent to Initial Credit Extension. HSBC’s
obligation to make the initial Credit Extension is subject to the condition
precedent that HSBC shall have received, in form and substance satisfactory to
HSBC in its sole discretion, such documents, and completion of such other
matters, as HSBC may reasonably deem necessary or appropriate, including,
without limitation:

(a)                 duly executed original signatures to the Loan Documents;

(b)                 Borrower’s Operating Documents and a good standing
certificate of Borrower certified by the Secretary of State of the State of
Connecticut as of a date no earlier than thirty (30) days prior to the Effective
Date;

(c)                 duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

(d)                 duly executed original signature to a payoff letter from
Wells Fargo Bank, N.A.;

(e)                 evidence that (i) the Liens securing Indebtedness owed by
Borrower to Wells Fargo Bank, N.A. will be terminated prior to or concurrent
with the initial Credit Extension and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements, have or will, concurrently with
the initial Credit Extension, be terminated;



 17 

 

(f)                  certified copies, dated as of a recent date, of bankruptcy,
judgment and lien searches, as HSBC shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens and judgments
indicated in any such search results either constitute Permitted Liens or have
been or, in connection with the initial Credit Extension, will be terminated or
released;

(g)                 the Perfection Certificate(s) of Borrower, together with the
duly executed original signature thereto;

(h)                 a legal opinion of Borrower’s counsel dated as of the
Effective Date together with the duly executed original signature thereto;

(i)                   the duly executed original signatures to the Pledge
Agreement, together with stock certificates and related stock powers;

(j)                  evidence satisfactory to HSBC that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of HSBC;

(k)                 payment of the fees and HSBC Expenses then due as specified
in Section 2.4 hereof; and

(l)                   receipt all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

3.2                Conditions Precedent to all Credit Extensions. HSBC’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)                 except as otherwise provided in Section 3.5(b), timely
receipt of an executed Notice of Borrowing;

(b)                 the representations and warranties in this Agreement shall
be true, accurate, and complete in all material respects on the date of the
Notice of Borrowing and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c)                 in HSBC’s sole discretion, there has not been a Material
Adverse Change.

2.3 Post-Closing Conditions. Within 90 days after the Effective Date, HSBC shall
have received, in form and substance satisfactory to HSBC:

3.3                Reserved.

(a) Stock certificates and related stock powers evidencing 65% of the shares
owned by the Borrower in Acme United Limited and Acme United (Asia Pacific)
Limited.

(b) (x) A loss payable endorsement to the Borrower’s property insurance policy
(or policies), naming Agent as a lender loss payee under such policy or policies
and (y) an additional insured endorsement to the Borrower’s liability insurance
policy or policies (or evidence of inapplicability of same).



 18 

 

3.4                Covenant to Deliver. Except as otherwise provided in Section
3.3, Borrower agrees to deliver to HSBC each item required to be delivered to
HSBC under this Agreement as a condition precedent to any Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by
HSBC of any such item shall not constitute a waiver by HSBC of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in HSBC’s sole discretion. 

3.5                Procedures for Borrowing.

(a)                 Subject to Section 3.5(b) and to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, each Advance shall be made upon Borrower’s irrevocable written notice
delivered to HSBC in the form of a Notice of Borrowing, each executed by a
Responsible Officer of Borrower or his or her designee or without instructions
if the Advances are necessary to meet Obligations which have become due. HSBC
may rely on any telephone notice given by a person whom HSBC believes is a
Responsible Officer or designee. Borrower will indemnify HSBC for any loss HSBC
suffers due to such reliance.

(b)                 Notwithstanding the foregoing, HSBC shall monitor daily
balances in the Designated Deposit Account and presentment amounts for
disbursement account number 797046844 maintained at HSBC (the “Disbursement
Account”). If HSBC determines that funds in the Designated Deposit Account are
insufficient to pay the amount of the items presented for that day in the
Disbursement Account and to maintain the Imprest Balance in the Designated
Deposit Account, Borrower shall be deemed to have made a request for an Advance
to be maintained as a Base Rate Advance as of such date in the amount of such
shortfall, such Advance to be deposited in the Designated Deposit Account or the
Disbursement Account, as appropriate. In addition, any amount required to be
paid as interest hereunder, or as fees or other charges under this Agreement or
any other agreement with HSBC, or with respect to any other Obligation, which
shall become due, shall be deemed a request for an Advance to be maintained as a
Base Rate Advance as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement, or
any other agreement with HSBC and such request shall be irrevocable.

(c)                 Excluding Advances that have been deemed to have been
requested under Section 3.5(b) (which shall not require the delivery of a Notice
of Borrowing), each Notice of Borrowing must be received by HSBC prior to 11:00
AM (New York time), on the requested Funding Date, specifying: (1) the amount of
the Advance which, for LIBOR Rate Advances, shall be in a minimum amount of
$500,000 and in integral multiples of $100,000 in excess thereof; (2) the
requested Funding Date; (3) if the Advance shall be transferred to the
Designated Deposit Account or to another account set forth in the Notice of
Borrowing, and (4) whether the Advance is to be comprised of LIBOR Rate Advances
or Base Rate Advances. Interest Periods for LIBOR Rate Advances shall be for one
month. No LIBOR Rate Advance shall be made available to Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
such borrowing, there shall not be outstanding more than three (3) LIBOR Rate
Advances, in the aggregate at any time. HSBC shall provide Borrower with a quote
of the actual interest rate available for the LIBOR Rate Advance requested by
Borrower, which quote shall be given on the day such LIBOR Rate Advance is
requested and such quote shall be effective from the day provided by HSBC until
one (1) Business Day thereafter.

(d)                 Except as provided in sub-clause (b) of this Section 3.5,
the proceeds of all such Advances will then be made available to Borrower on the
Funding Date by HSBC by transfer to the Designated Deposit Account and,
subsequently, by wire transfer to such other account as Borrower may instruct in
the Notice of Borrowing.

(e)                 Notwithstanding anything to the contrary contained herein,
HSBC shall not be required to purchase United States Dollar deposits in the
London interbank market or other applicable LIBOR Rate market to fund any LIBOR
Rate Advances, but the provisions hereof shall be deemed to apply as if HSBC had
purchased such deposits to fund the LIBOR Rate Advances.

(f)                  Each Interest Period of a LIBOR Rate Advance shall commence
on the date such LIBOR Rate Advance is made and shall be for a period of
one-month, provided that the exact length of each Interest Period shall be
determined in accordance with the practice of the interbank market for offshore
Dollar deposits and no Interest Period shall end after the Revolving Line
Maturity Date.



 19 

 

(g)                 Provided that no Event of Default shall have occurred and be
continuing, Borrower, may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Advance, or on any Business Day
with respect to Base Rate Advances, convert any such advance into an advance of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Advance shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Advance. If Borrower
desires to convert an advance, Borrower shall give HSBC a Notice of Conversion
by no later than 11:00 AM (New York time) (i) on the day which such conversion
is to occur with respect to a conversion from a Base Rate Advance to a LIBOR
Rate Advance, or (ii) on the day which such conversion is to occur with respect
to a conversion from a LIBOR Rate Advance to a Base Rate Advance, specifying, in
each case, the date of such conversion and the loans to be converted.

(h)                 At its option and upon written notice given prior to 11:00
AM (New York time) on the date of such prepayment, Borrower may prepay the LIBOR
Rate Advances in whole at any time or in part from time to time, together with
amounts which may be owed to HSBC pursuant to Section 3.5(i)), and with accrued
interest on the principal being prepaid to the date of such repayment. Borrower
shall specify the date of prepayment of LIBOR Rate Advances and the amount of
such prepayment. In the event that any prepayment of a LIBOR Rate Advance is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify HSBC
therefor in accordance with Section 3.5(i).

(i)                   Borrower shall indemnify HSBC and hold HSBC harmless from
and against any and all losses or expenses that HSBC may sustain or incur as a
consequence of any prepayment, conversion of or any default by Borrower in the
payment of the principal of or interest on any LIBOR Rate Advance or failure by
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Advance after notice thereof has been given, including, but not
limited to, any interest payable by HSBC to lenders of funds obtained by it in
order to make or maintain its LIBOR Rate Advance hereunder. A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
HSBC to Borrower shall be conclusive absent manifest error.

(j)                  Notwithstanding any other provision hereof, if any
Requirement of Law, treaty, regulation or directive, or any change therein or in
the interpretation or application thereof, shall make it unlawful for HSBC (for
purposes of this Section 3.5(j), “HSBC” shall include the office or branch where
HSBC or any corporation or bank controlling HSBC makes or maintains any LIBOR
Rate Advances) to make or maintain its LIBOR Rate Advances, the obligation of
HSBC to make LIBOR Rate Advances hereunder shall forthwith be cancelled and
Borrower shall, if any affected LIBOR Rate Advances are then outstanding,
promptly upon request from HSBC, either pay all such affected LIBOR Rate
Advances or convert such affected LIBOR Rate Advances into Base Rate Advances.
If any such payment or conversion of any LIBOR Rate Advances is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Advances, Borrower shall pay HSBC, upon HSBC’s request, such amount or amounts
as may be necessary to compensate HSBC for any loss or expense sustained or
incurred by HSBC in respect of such LIBOR Rate Advance as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by HSBC to lenders of funds obtained by HSBC in order to make or
maintain such LIBOR Rate Advance. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by HSBC to Borrower shall
be conclusive absent manifest error.

3.6                Additional Provisions Governing LIBOR Rate Advances.
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Advances as to the
matters covered:

(a)                 Increased Costs. In the event that any applicable law,
treaty or governmental regulation, or any change therein Change in Law or in the
interpretation or application thereof, or compliance by HSBC (for purposes of
this Section 3.6(a), references to HSBC shall also include any corporation or
bank controlling HSBC) and the office or branch where HSBC makes or maintains
any LIBOR Rate Advances with any request or directive (whether or not having the
force of law) from any central bank or other financial, monetary or other
authority, shall:

(i)                 subject HSBC to any tax of any kind whatsoever with respect
to this Agreement or any other Loan Document or change the basis of taxation of
payments to HSBC of principal, fees, interest or any other amount payable
hereunder or under any other Loan Documents (except for changes in the rate of
tax on the overall net income of HSBC by the jurisdiction in which it maintains
its principal office);



 20 

 

(ii)                 impose, modify or hold applicable any reserve, special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by, any
office of HSBC, including (without limitation) pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or

(iii)                 impose on HSBC or the London interbank LIBOR Rate market
any other condition with respect to this Agreement or any other Loan Document; 

and the result of any of the foregoing is to increase the cost to HSBC of
making, renewing or maintaining its Advances hereunder by an amount that HSBC
reasonably deems to be material or to reduce the amount of any payment (whether
of principal, interest or otherwise) in respect of any of the Advances by an
amount that HSBC reasonably deems to be material, then, in any case Borrower
shall promptly pay HSBC, upon its demand, such additional amount as will
compensate HSBC for such additional cost or such reduction, as the case may be,
provided that the foregoing shall not apply to increased costs which are
reflected in the Adjusted LIBO Rate. HSBC shall certify the amount of such
additional cost or reduced amount to Borrower, and such certification shall be
conclusive absent manifest error.

(b)                 Basis For Determining Interest Rate Inadequate or Unfair. In
the event that HSBC shall have determined that:

(i)                 reasonable means do not exist for ascertaining the Adjusted
LIBO Rate applicable pursuant to Section 3.5 for any Interest Period; or

(ii)                 Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank LIBOR Rate market, with
respect to an outstanding LIBOR Rate Advance, a proposed LIBOR Rate Advance, or
a proposed conversion of a Base Rate Advance into a LIBOR Rate Advance,

then HSBC shall give Borrower prompt written, telephonic or telegraphic notice
of such determination. If such notice is given, (i) any such requested LIBOR
Rate Advance shall be made as a Base Rate Advance, unless Borrower shall notify
HSBC no later than 10:00 AM (New York time) two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Advance, (ii) any Base
Rate Advance or LIBOR Rate Advance which was to have been converted to an
affected type of LIBOR Rate Advance shall be continued as or converted into a
Base Rate Advance, or, if Borrower shall notify HSBC, no later than 10:00 AM
(New York time) two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Advance, and (iii) any
outstanding affected LIBOR Rate Advances shall be converted into a Base Rate
Advance, or, if Borrower shall notify HSBC, no later than 10:00 AM (New York
time) two (2) Business Days prior to the last Business Day of the then current
Interest Period applicable to such affected LIBOR Rate Advance, shall be
converted into an unaffected type of LIBOR Rate Advance, on the last Business
Day of the then current Interest Period for such affected LIBOR Rate Advance.
Until such notice has been withdrawn, HSBC shall have no obligation to make an
affected type of LIBOR Rate Advance or maintain outstanding affected LIBOR Rate
Advances and Borrower shall have no right to convert a Base Rate Advance or an
unaffected type of LIBOR Rate Advance into an affected type of LIBOR Rate
Advance.

(c)                 Capital Adequacy.



 21 

 

(i)                 In the event that HSBC shall have determined that any
applicable law, rule, regulation or guideline regarding capital adequacy or
liquidity, or any change thereinChange in Law, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by HSBC (for purposes of this Section 3.6(c), references
to HSBC shall also include any corporation or bank controlling HSBC) and the
office or branch where HSBC makes or maintains any LIBOR Rate Advances with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on HSBC’s
capital as a consequence of its obligations hereunder to a level below that
which HSBC could have achieved but for such adoption, change or compliance
(taking into consideration HSBC’s policies with respect to capital adequacy) by
an amount reasonably deemed by HSBC to be material, then, from time to time,
Borrower shall pay upon demand to HSBC such additional amount or amounts as will
compensate HSBC for such reduction. In determining such amount or amounts, HSBC
may use any reasonable averaging or attribution methods. The protection of this
Section 3.6(c) shall be available to HSBC regardless of any possible contention
of invalidity or inapplicability with respect to the applicable law, regulation
or condition.

(ii)                 A certificate of HSBC setting forth such amount or amounts
as shall be necessary to compensate it with respect to Section 3.6(c)(i) when
delivered to Borrower shall be conclusive absent manifest error. 

4                     CREATION OF SECURITY INTEREST

4.1                Grant of Security Interest. Borrower hereby grants to HSBC,
to secure the payment and performance in full of all of the Obligations, a
continuing security interest in and to, and pledges to HSBC, all of the
Collateral, wherever located, whether now owned or existing or hereafter
acquired or arising, and all proceeds and products thereof.

4.2                Priority of Security Interest. Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
HSBC’s Lien under this Agreement). If Borrower shall acquire a commercial tort
claim, Borrower shall promptly notify HSBC in a writing signed by Borrower of
the general details thereof and grant to HSBC in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to HSBC.

If this Agreement is terminated, HSBC’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as HSBC’s obligation to make Credit Extensions has terminated, HSBC shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

4.3                Authorization to File Financing Statements. Borrower hereby
authorizes HSBC to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect HSBC’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of HSBC
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in HSBC’s discretion.

5                     REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:



 22 

 

5.1                Due Organization, Authorization; Power and Authority.
Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to HSBC a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to HSBC that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify HSBC of such occurrence and provide
HSBC with Borrower’s organizational identification number. 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect, or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business. 

5.2                Collateral. Borrower has good title to, has rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens. Borrower has no deposit accounts other than the deposit accounts with
HSBC, the deposit accounts, if any, described in the Perfection Certificate
delivered to HSBC in connection herewith, or of which Borrower has given HSBC
notice and taken such actions as are necessary to give HSBC a perfected security
interest therein.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

Borrower is not a party to, nor is it bound by, any Restricted License.

5.3                Environmental Compliance. Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims are not reasonably likely to result in a
Material Adverse Change.

5.4                Litigation. There are no actions, or proceedings to the
knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues, and not
otherwise disclosed in the Borrower’s public filings with the SEC, that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, are reasonably likely to result in a
Material Adverse Change.



 23 

 

5.5                Financial Statements; Financial Condition. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to HSBC
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material adverse change in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to HSBC.

5.6                Solvency. The fair salable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

5.7                Regulatory Compliance. Borrower is not an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower has complied in
all material respects with the Federal Fair Labor Standards Act. Neither
Borrower nor any of its Subsidiaries is a “holding company” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of 2005.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a material adverse effect on its business.
None of Borrower’s or any of its Subsidiaries’ properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.

5.8                Subsidiaries; Investments. Borrower does not have any
Subsidiaries or own any stock, partnership interest or other equity securities
except as set forth in item 18 of the Perfection Certificate.

5.9                Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies HSBC in writing of the commencement of, and any material
development in, the proceedings, (c) takes proper reserves, and (d) posts bonds
or takes any other steps required to prevent the governmental authority levying
such contested taxes from obtaining a Lien upon any of the Collateral that is
other than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.



 24 

 

5.10            Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely for commercial purposes as follows: for general corporate
purposes, including working capital needs of the Borrower and its Subsidiaries
(including repayment of such Subsidiaries’ debts), capital expenditures,
acquisitions, and for stock repurchases and dividend payments by the Borrower,
in each case, to the extent permitted by this Agreement.

4.11 Anti-Terrorism; Trading with the Enemy. Neither Borrower nor any Subsidiary
of Borrower is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law. Neither Borrower nor any Subsidiary of Borrower, or,
to Borrowers’ knowledge, their respective agents acting or benefiting in any
capacity in connection with the Advances or other transactions hereunder, is any
of the following (each a “Blocked Person”): (i)a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224; a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224; a
Person or entity that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or a Person or entity who is affiliated or
associated with a Person or entity listed above. Neither any Borrower or, to the
knowledge of any Borrower, any of its agents acting in any capacity in
connection with the Advances or other transactions hereunder (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224. Neither Borrower has
engaged, nor does it intend to engage, in any business or activity prohibited by
the Trading with the Enemy Act.

5.11            Sanctions; Anti-Bribery.

5.11.1       None of the Borrower, any of its Subsidiaries, any director or
officer, or any employee, agent, or Affiliate, of the Borrower or any of its
respective Subsidiaries is an individual or entity (“Person”) that is, or is
owned or controlled by Persons that are, (i) the subject of any sanctions
administered or enforced by the US Department of the Treasury’s Office of
Foreign Assets Control, the US Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, the Hong Kong Monetary
Authority or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation,
currently, Cuba, the Crimea region of Ukraine, Iran, North Korea, Sudan and
Syria.

5.11.2       None of the Borrower or any of its Subsidiaries, nor to the
knowledge of the Borrower, any director, officer, agent, employee, Affiliate or
other person acting on behalf of the Borrower or any of its respective
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of any applicable anti-bribery law,
including but not limited to, the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”). Furthermore, the Borrower and, to the knowledge of the Borrower,
its Affiliates have conducted their businesses in compliance with the FCPA and
similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

5.12            Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to HSBC, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
HSBC, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by HSBC that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).



 25 

 

6                     AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1                Government Compliance. Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business.

6.2                Financial Statements, Reports, Certificates. Deliver to HSBC:

(a)                 Intentionally Omitted;

(b)                 Quarterly Financial Statements. As soon as available, but no
later than forty-five (45) days after the last day of each fiscal, a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such fiscal quarter certified by a Responsible
Officer and in a form acceptable to HSBC (the “Quarterly Financial Statements”);

(c)                 Quarterly Compliance Certificate. Within forty-five (45)
days after the last day of each fiscal quarter and together with the Quarterly
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such fiscal quarter,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as HSBC shall
reasonably request;

(d)                 Annual Audited Financial Statements. As soon as available,
but no later than ninety (90) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to HSBC in its
reasonable discretion;

(e)                 Other Statements. Within five (5) days of delivery, copies
of all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt;

(f)                  SEC Filings. Within five (5) days of filing, copies of all
periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address. As to any
information contained in the materials furnished pursuant to this clause (f),
Borrower shall not be required separately to furnish such information under
clauses (b), (c) and (e), but the foregoing shall not be in derogation of the
obligation of Borrower to furnish the information and materials described in
such clauses (b), (c) and (e) at the times specified therein.

(g)                 Legal Action Notice. A prompt report of any legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries
that could reasonably be expected to cause a Material Adverse Change with
respect to Borrower or any of its Subsidiaries;

(h)                 [Intentionally Omitted]; and

(i)                   Other Financial Information. Budgets, sales projections,
operating plans and other financial information reasonably requested by HSBC.



 26 

 

6.3                Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.

6.4                Taxes; Pensions. Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.9 hereof, and shall deliver to HSBC, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

In the event any payments are received by HSBC from Borrower pursuant to this
Agreement, such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever. Notwithstanding the foregoing, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any such deduction or withholding from any such
payment or other sum payment hereunder to HSBC, the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required deduction
or withholding, HSBC receives a net sum equal to the sum which it would have
received had no deductions or withholding been required, and Borrower shall pay
the full amount deducted or withheld to the relevant Governmental Authority.
Borrower will, upon request, furnish HSBC with proof satisfactory to HSBC
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate proceedings
and as to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this provision shall survive
the termination of this Agreement.

6.5                Insurance. Keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location
and as HSBC may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to HSBC. All property policies
shall have a lender’s loss payable endorsement showing HSBC as the sole lender
loss payee and waive subrogation against HSBC. All liability policies shall
show, or have endorsements showing, HSBC as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give HSBC at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At HSBC’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Except as otherwise provided in this Section 6.5, proceeds payable under any
policy shall, at HSBC’s option, be payable to HSBC on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of (i) applying
the proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000) for all losses under all casualty policies in any one year, as it
determines in its discretion and (ii) applying the proceeds of any casualty
policy in excess of Five Hundred Thousand Dollars ($500,000) for all losses
under all casualty policies in any one year, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property shall be deemed Collateral in which HSBC has been granted a first
priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of HSBC, be payable to HSBC on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and HSBC, HSBC may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies HSBC deems prudent.

6.6                Operating Accounts. Maintain its primary depository account
and cash management account with HSBC.

6.7                Financial Covenants. Maintain as of the last day of each
quarter, unless otherwise noted, on a consolidated basis with respect to
Borrower and its Subsidiaries

(a)                 Debt/Net Worth Ratio. A ratio of Total Liabilities less
Subordinated Debt to Tangible Net Worth of not more than the ratio set forth
below for each quarter set forth below:



 27 

 

Quarterly Period

Ending on

 

Debt/Net Worth Ratio March 31st of each year 2.0 to 1.0 June 30th of each year
2.5 to 1.0 September 30th of each year 2.5 to 1.0 December 31st of each year 2.0
to 1.0

 

(b)                 Tangible Net Worth. A Tangible Net Worth of at least
$20,000,000.

(c)                 Fixed Charge Coverage Ratio. Measured as of the end of each
fiscal quarter for the four (4) fiscal quarter period then-ended, a Fixed Charge
Coverage Ratio of at least 1.1 to 1.0.

(d)                 No Net Loss. Measured as of the end of each fiscal year for
the four (4) fiscal quarter period then-ended, Net Income of greater than $0.

(e)                 (d)Definitions. As used in this Section 6.7 or elsewhere in
this Agreement, the following capitalized terms have the following meanings:

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (x) EBITDA
minus capital expenditures (net of amounts financed by third parties, and
excluding up to $4,100,000 of capital expenditures related to the acquisition
and refurbishment of the real property located in Rocky Mount, North Carolina so
long as such capital expenditures are incurred on or prior to September 30,
2014Unfinanced Capital Expenditures) to (y) the sum of (i) Interest Expense,
plus (ii) income tax expense plus (iii) all dividends and distributions actually
paid in such period, plus (iv) all scheduled payments of principal with respect
to Indebtedness. (excluding, for the avoidance of doubt, repayments of principal
of the Advances).

“Interest Expense” means for any period, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Loan
and other Indebtedness of Borrower and its Subsidiaries, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries, including any tax receivables, minus (a) any amounts
attributable to (i) goodwill, (ii) intangible items including unamortized debt
discount and expense, Patents, Trademarks, Copyrights, and research and
development expenses except prepaid expenses, (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (b) Total Liabilities
plus Subordinated Debt.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet.

“Unfinanced Capital Expenditures” means all capital expenditures of the Borrower
other than those made utilizing financing provided by the applicable seller or
third party lenders. For the avoidance of doubt, capital expenditures made by
the Borrower utilizing Advances shall be deemed Unfinanced Capital Expenditures.



 28 

 

6.8                [Intentionally Omitted].

6.9                Litigation Cooperation. From the date hereof and continuing
through the termination of this Agreement, make available to HSBC, without
expense to HSBC, Borrower and its officers, employees and agents and Borrower's
books and records, to the extent that HSBC may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
HSBC with respect to any Collateral or relating to Borrower.

6.10            Access to Collateral; Books and Records. Allow HSBC, or its
agents, at reasonable times, on one (1) Business Day’s notice (provided no
notice is required if an Event of Default has occurred and is continuing), to
inspect the Collateral and audit and copy Borrower’s Books. The foregoing
inspections and audits shall be at Borrower’s expense.

6.11            Formation or Acquisition of Subsidiaries. At the time that
Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall (a) in the case of
a Domestic Subsidiary cause such new Domestic Subsidiary to provide to HSBC
either a joinder to the Loan Agreement to cause such Domestic Subsidiary to
become a co-borrower hereunder or an executed Guaranty to cause such Domestic
Subsidiary to become a Guarantor hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to HSBC (including being sufficient to grant HSBC a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Domestic Subsidiary), (b) in case of a direct Subsidiary, provide to
HSBC appropriate certificates and powers and financing statements, pledging all
of the direct or beneficial ownership interest in such new Subsidiary (to the
extent permitted), in form and substance satisfactory to HSBC, and (c) provide
to HSBC all other documentation in form and substance satisfactory to HSBC,
including one or more opinions of counsel satisfactory to HSBC, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.

6.12            Environmental Compliance. Comply in all respects with all
Environmental Laws, except if such failure to comply could not reasonably be
expected to result in an Material Adverse Change. Not suffer, cause or permit
any disposal of Hazardous Materials at any property owned, leased or operated by
Borrower or any Subsidiary except in accordance with applicable Environmental
Laws. Promptly notify Lender in the event of the disposal of any Hazardous
Materials in violation of any Environmental Law at any property owned, leased or
operated by Borrower or any of its Subsidiaries, or in the event of any release,
or threatened release, of a Hazardous Materials in violation of any
Environmental Law from any such property, in each case, if such violation could
reasonably be expected to result in an Material Adverse Change. Deliver promptly
to Lender copies of any documents received from the United States Environmental
Protection Agency or any state, provincial, county or municipal environmental or
health agency concerning a violation or alleged violation by Borrower or any
Subsidiary of any Environmental Law that could reasonably be expected to result
in an Material Adverse Change.

6.13            Further Assurances. Execute any further instruments and take
further action as HSBC reasonably requests to perfect or continue HSBC’s Lien in
the Collateral or to effect the purposes of this Agreement. Deliver to HSBC,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

7                     NEGATIVE COVENANTS

Borrower shall not do any of the following without HSBC’s prior written consent:

7.1                Dispositions. Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
investments permitted by Section 7.7(b); and (d) other sales in an aggregate not
to exceed One Million Dollars ($1,000,000) in any fiscal year.

7.2                Changes in Business, Control, or Business Locations.

(a)           Engage in or permit any of its Subsidiaries to engage in any
business that is materially different from the businesses currently engaged in
by Borrower and such Subsidiary, as applicable, or reasonably related thereto;
(b) liquidate or dissolve; or (c) permit or suffer any Change in Control.



 29 

 

Borrower shall not, without at least thirty (30) days prior written notice to
HSBC: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Million
Dollars ($1,000,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of One
Million Dollars ($1,000,000) to a bailee at a location other than to a bailee
and at a location already disclosed in the Perfection Certificate, (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.

7.3                Mergers or Acquisitions. Merge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with any other Person, or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (I) if the total
consideration including cash and the value of any non-cash consideration, for
all such transactions does not in the aggregate exceed Two Million Dollars
($2,000,000) in any fiscal year of Borrower (a) no Event of Default has occurred
and is continuing or would exist after giving effect to the transactions; (b)
Borrower is the surviving legal entity; and (c) immediately after giving effect
to such acquisition Borrower’s unrestricted cash and Cash Equivalents plus the
Committed Availability is at least Two Million Five Hundred Thousand Dollars
($2,500,000); or (II) if the total consideration including cash and the value of
any non-cash consideration, for all such transactions in the aggregate exceeds
Two Million Dollars ($2,000,000) in any fiscal year of Borrower (a) HSBC shall
have consented to such transaction in its sole and absolute discretion; (b) no
Event of Default has occurred and is continuing or would exist after giving
effect to the transactions; (c) Borrower is the surviving legal entity; (d)
immediately after giving effect to such acquisition Borrower’s unrestricted cash
and Cash Equivalents plus the Committed Availability is at least Two Million
Five Hundred Thousand Dollars ($2,500,000); and (e) no later than thirty (30)
days prior to the closing of such acquisition, Borrower has delivered to HSBC a
Compliance Certificate demonstrating that after giving effect to such
acquisition Borrower will be in compliance with all covenants on a pro forma
basis after giving effect to such acquisition. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4                Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness; provided that prior to incurring any Subordinated Debt after the
Effective Date, Borrower shall deliver to HSBC a Compliance Certificate
demonstrating that after giving effect to such incurrence of Subordinated Debt,
Borrower will be in compliance with all covenants in this Agreement on a pro
forma basis after giving effect to such incurrence.

7.5                Encumbrance. Create, incur, allow, or suffer any Lien on any
of the Collateral other than Permitted Liens.

7.6                Maintenance of Collateral Accounts. Maintain any Collateral
Account unless HSBC has a first priority perfected security interest in such
Collateral Account pursuant to a Control Agreement.

7.7                Distributions; Investments.

(a)               Pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock; provided that Borrower may pay
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock, so long as after giving effect to such repurchase no Default or
Event of Default has occurred and is continuing and Borrower will be in
compliance with all covenants on a pro forma basis after giving effect to such
repurchase; provided further that Borrower may only repurchase up to $2,000,000
of its common stock in any fiscal year, and only so long as after giving effect
to such repurchase no Default or Event of Default has occurred and is continuing
and Borrower will be in compliance with all covenants on a pro forma basis after
giving effect to such repurchase; or

(b)               directly or indirectly make any investments, loans or
advances, excepting investments, loans and advances to any Subsidiary, suppliers
or vendors in the ordinary course of business, and ordinary course of business
travel and expense advances, to any Person, or permit any of its Subsidiaries to
do so, so long as after giving effect thereto no Default or Event of Default has
occurred and is continuing.



 30 

 

7.8                Transactions with Affiliates. Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.

7.9                Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to HSBC.

6.10 Anti-Terrorism; Trading with the Enemy. Borrower shall not nor shall it
permit any Subsidiary or agent to: (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order No. 13224; (c) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224, the
PATRIOT Act or any other Anti-Terrorism Law or (d) engage in any business or
activity in violation of the Trading with the Enemy Act. Borrower shall deliver
to HSBC any certification or other evidence requested from time to time by HSBC
in its sole discretion, confirming its compliance with this Section.

7.10            Sanctions; Anti-Bribery.

7.10.1       Borrower will not, directly or indirectly, use the proceeds of the
Advances, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Advances, whether as
underwriter, advisor, investor or otherwise).

7.10.2       No part of the proceeds of the Advances will be used, directly or
indirectly, for any payments that could constitute a violation of any applicable
anti-bribery law.

7.11            Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purposeto purchase or carry margin stock or to extend credit
to purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) (as defined in Regulation U of the
Board of Governors of the Federal Reserve System); fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

8                     EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1                Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date). During the cure period, the
failure to make or pay any payment specified under clause (a) or (b) hereunder
is not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2                Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.10, or violates any covenant in Section 7; or



 31 

 

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof. Cure periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
clause (a) above;

8.3                Material Adverse Change. A Material Adverse Change occurs;

8.4                Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with HSBC or any HSBC
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within sixty (60) days after the occurrence thereof, discharged
or stayed (whether through the posting of a bond or otherwise); provided,
however, no Credit Extensions shall be made during any sixty (60) day cure
period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5                Insolvency (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

8.6                Other Agreements. There is, under any agreement to which
Borrower or any Guarantor is a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of One Million Dollars ($1,000,000);
or (b) any default by Borrower or Guarantor, the result of which could have a
material adverse effect on Borrower’s or any Guarantor’s business: provided,
however, that the Event of Default under this Section 8.6 caused by the
occurrence of a default under such other agreement shall be cured or waived for
purposes of this Agreement upon HSBC receiving written notice from the party
asserting such default of such cure or waiver of the default under such other
agreement, if at the time of such cure or waiver under such other agreement (x)
HSBC has not declared an Event of Default under this Agreement and/or exercised
any rights with respect thereto; (y) any such cure or waiver does not result in
an Event of Default under any other provision of this Agreement or any Loan
Document; and (z) in connection with any such cure or waiver under such other
agreement, the terms of any agreement with such third party are not modified or
amended in any manner which could in the good faith judgment of HSBC be
materially less advantageous to Borrower or any Guarantor;

8.7                Judgments. One or more final judgments, orders, or decrees
for the payment of money in an amount, individually or in the aggregate, of at
least One Million Dollars ($1,000,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within sixty (60) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

8.8                Misrepresentations. Borrower or any Person acting for
Borrower makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to HSBC or to
induce HSBC to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9                Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement;



 32 

 

8.10            Guaranty. (a) Any guaranty of any Obligations to HSBC terminates
or ceases for any reason to be in full force and effect; (b) any Guarantor does
not perform any obligation or covenant under any guaranty of the Obligations to
HSBC; (c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8
occurs with respect to any Guarantor, (d) the liquidation, winding up, or
termination of existence of any Guarantor; or (e)  (i) a material impairment in
the perfection or priority of HSBC’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor; or

8.11            HSBC Group. Borrower or any of its Subsidiaries defaults under
any agreement (other than any Loan Document) with HSBC or any of its Affiliates.

8.12            Governmental Approvals. Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9                     HSBC’S RIGHTS AND REMEDIES

9.1                Rights and Remedies. While an Event of Default occurs and
continues HSBC may, without notice or demand, do any or all of the following:

(a)                 declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by HSBC);

(b)                 stop advancing money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
HSBC;

(c)                 [Intentionally Omitted];

(d)                 settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that HSBC considers advisable,
notify any Person owing Borrower money of HSBC’s security interest in such
funds, and verify the amount of such account;

(e)                 make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if HSBC requests and make it
available as HSBC designates. HSBC may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants HSBC a
license to enter and occupy any of its premises, without charge, to exercise any
of HSBC’s rights or remedies;

(f)                  apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) any amount held by HSBC owing to or for the credit or
the account of Borrower;

(g)                 ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral. HSBC is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with HSBC’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to HSBC’s benefit;



 33 

 

(h)                 place a “hold” on any account maintained with HSBC and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral; 

(i)                   demand and receive possession of Borrower’s Books; and

(j)                  exercise all rights and remedies available to HSBC under
the Loan Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

9.2                Power of Attorney. Borrower hereby irrevocably appoints HSBC
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms HSBC determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of HSBC or a third party as the Code permits. Borrower hereby appoints HSBC
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of HSBC’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and HSBC is under no further obligation
to make Credit Extensions hereunder. HSBC’s foregoing appointment as Borrower’s
attorney in fact, and all of HSBC’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
HSBC’s obligation to provide Credit Extensions terminates.

9.3                Protective Payments. If Borrower fails to obtain the
insurance called for by Section 6.5 or fails to pay any premium thereon or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document, HSBC may obtain such insurance or make such payment,
and all amounts so paid by HSBC are HSBC Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. HSBC will make reasonable efforts to
provide Borrower with notice of HSBC obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by HSBC are deemed
an agreement to make similar payments in the future or HSBC’s waiver of any
Event of Default.

9.4                Application of Payments and Proceeds Upon Default. If an
Event of Default has occurred and is continuing, HSBC may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as HSBC shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to HSBC for any
deficiency. If HSBC, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, HSBC shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by HSBC of
cash therefor.

9.5                HSBC’s Liability for Collateral. So long as HSBC complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of HSBC, HSBC shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

9.6                No Waiver; Remedies Cumulative. HSBC’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of HSBC thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. HSBC’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. HSBC has all rights and remedies
provided under the Code, by law, or in equity. HSBC’s exercise of one right or
remedy is not an election and shall not preclude HSBC from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
HSBC’s waiver of any Event of Default is not a continuing waiver. HSBC’s delay
in exercising any remedy is not a waiver, election, or acquiescence.



 34 

 

9.7                Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by HSBC on which
Borrower is liable. 

10                 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. HSBC or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower: Acme United Corporation   60 Round Hill Road, Fax: 55 Walls
Drive   Fairfield, Connecticut 06824   Attn: Chief Financial Officer   Fax:
(203) 254-6521   Email:   PDriscoll@AcmeUnited.com     With a copy to: Brody
Wilkinson PC   2507 Post Road   Southport, Connecticut 06890   Attn: James Rice
  Fax: (203) 319-7112   Email: jrice@brodywilk.com     If to HSBC: HSBC Bank
USA, National Association   452 Fifth Avenue   New York, New York   Attn:
Relationship Manager - Acme United   Fax: (212) 525-2555   Email:  
john.i.athanasoulias@us.hsbc.comPeter.I.Sanchez@us.hsbc.com

 

11                 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE

This Agreement and the other Loan Documents shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by HSBC against Borrower with respect to any of the Obligations, this Agreement
or any other Loan Document or related agreement may be brought in any court of
competent jurisdiction in the County of New York, State of New York, United
States of America, and, by execution and delivery of this Agreement, Borrower
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts in
connection with any such judicial proceeding brought by HSBC against Borrower,
and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth in Section 10 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America. Nothing herein shall affect the right to serve process
in any manner permitted by law or shall limit the right of HSBC to bring
proceedings against Borrower in the courts of any other jurisdiction. Borrower
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Any judicial proceeding by Borrower
against HSBC involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.



 35 

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND HSBC EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12                 GENERAL PROVISIONS

12.1            Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without HSBC’s prior
written consent (which may be granted or withheld in HSBC’s discretion). HSBC
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, HSBC’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

12.2            Indemnification.

(a)                 Borrower shall indemnify HSBC and its officers, directors,
Affiliates, employees and agents from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, reasonable fees and disbursements of counsel) which may be imposed
on, incurred by, or asserted against HSBC in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the other Loan Documents, whether or not HSBC is a party thereto,
except to the extent that any of the foregoing is caused by the gross negligence
or willful misconduct of the party being indemnified (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).

(b)                 Borrower shall indemnify HSBC and its officers, directors,
Affiliates, employees and agents from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, reasonable fees and disbursements of counsel) which may be imposed
on, incurred by, or asserted against HSBC (i) under or on account of Borrower’s
violation of any applicable Environmental Laws, including, without limitation,
the assertion of any Lien thereunder and/or (ii) with respect to any discharge
of Hazardous Materials, the presence of any Hazardous Materials affecting real
property owned or leased by Borrower, whether or not the same originates or
emerges from such real property or any contiguous real estate. Borrower’s
obligations under this sub-section shall arise upon the discovery of the
presence of any Hazardous Material at any real property owned or leased by
Borrower, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Materials.

(c)                 Borrower shall indemnify HSBC and hold HSBC harmless from
and against any and all losses or expenses that HSBC may sustain or incur as a
consequence of any prepayment, conversion of or any default by Borrower in the
payment of the principal of or interest on any LIBOR Rate Advance or failure by
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Advance after notice thereof has been given, including, but not
limited to, any interest payable by HSBC to lenders of funds obtained by it in
order to make or maintain its LIBOR Rate Advances hereunder. A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
HSBC to Borrower shall be conclusive absent manifest error.

12.3            Time of Essence. Time is of the essence for the performance of
all Obligations in this Agreement.

12.4            Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.5            Correction of Loan Documents. HSBC may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as HSBC provides Borrower with written notice of such correction
and allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both HSBC and Borrower.



 36 

 

12.6            Amendments in Writing; Waiver; Integration. No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought. Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document. Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver. The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.7            Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrower, and if the then remaining
excess amount is greater than the previously unpaid principal balance, HSBC
shall promptly refund such excess amount to Borrower and the provisions hereof
shall be deemed amended to provide for such permissible rate.

12.8            Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.9            Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied. The
obligation of Borrower in Section 12.2 to indemnify HSBC shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

12.10         Confidentiality/Sharing of Information.

(a)                 HSBC shall hold all non-public information obtained by
Borrower pursuant to the requirements of this Agreement in accordance with
HSBC’s customary procedures for handling confidential information of this
nature; provided, however, HSBC may disclose such confidential information (i)
to its examiners, affiliates, outside auditors, counsel and other professional
advisors, (ii) to any prospective transferees, and (iii) as required or
requested by any Governmental Authority or pursuant to legal process or
applicable law; provided, further that (x) unless specifically prohibited by
applicable law or court order, HSBC shall use reasonable efforts prior to
disclosure thereof, to notify Borrower of the applicable request for disclosure
of such non-public information (A) by a Governmental Authority (other than any
such request in connection with an examination of the financial condition of
HSBC by such Governmental Authority) or (B) pursuant to legal process and (y) in
no event shall HSBC be obligated to return any materials furnished by Borrower
other than those documents and instruments in possession of HSBC in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.

(b)                 Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
Borrower or one or more of its Affiliates (in connection with this Agreement or
otherwise) by HSBC or by one or more Subsidiaries or Affiliates of HSBC and
Borrower hereby authorizes HSBC, following HSBC’s receipt of Borrower’s prior
written consent, to share any information delivered to HSBC by Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
HSBC to enter into this Agreement, to any such Subsidiary or Affiliate of HSBC,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provision of this Section
12.10. Such authorization shall survive the repayment of the Obligations and the
termination of this Agreement

12.11         Attorneys’ Fees, Costs and Expenses. All costs and expenses may be
charged to the Designated Deposit Account and shall be part of the Obligations,
including, without limitation:



 37 

 

(a)                 reasonable attorneys’ fees and disbursements incurred by
HSBC, (i) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral, or (ii) in connection with the entering into,
modification, amendment and administration of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(iii) in instituting, maintaining, preserving, enforcing and foreclosing on
HSBC’s security interest in or Lien on any of the Collateral, whether through
judicial proceedings or otherwise, or (iv) in defending or prosecuting any
actions or proceedings arising out of or relating to HSBC’s transactions with
Borrower, or (v) in connection with any advice given to HSBC with respect to its
rights and obligations under this Agreement and all related agreements, or (vi)
in connection with the enforcement of this Agreement or any consent or waivers
hereunder and all related agreements, documents and instruments; and 

(b)                 reasonable fees and disbursements incurred by HSBC in
connection with any appraisals of Inventory or other Collateral, field
examinations, collateral analysis or monitoring or other business analysis
conducted by outside Persons in connection with this Agreement and all related
agreements.

12.12         Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

12.13         Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

12.14         Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement. In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

12.15         Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16         Third Parties. Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.17         [Intentionally Omitted].

12.18         PATRIOT Act Notice. HSBC hereby notifies Borrower that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the names and
addresses of Borrower and other information that will allow HSBC to identify
Borrower in accordance with the PATRIOT Act.

12.19         Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy at law may prove to be inadequate relief to
Lenders; therefore, HSBC, if HSBC so requests, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving that actual damages are not an adequate remedy.

12.20         Consequential Damages. None of HSBC nor any agent or attorney for
any of them, shall be liable to Borrower for indirect, punitive, exemplary,
incidental, special or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.

[Signature page follows.]



 38 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

ACME UNITED CORPORATION

By_________________________________________
Name: Walter C. Johnsen
Title: Chairman of the Board and Chief Executive Officer

HSBC:

HSBC Bank USA, National Association

By_________________________________________
Name:______________________________________
Title:_______________________________________



 39 

 



EXHIBIT A

SECOND AMENDED AND RESTATED
SECURED REVOLVING NOTE

$30,000,000$50,000,000     Maturity Date:  April 5May 6, 2017 2019

 

FOR VALUE RECEIVED, ACME UNITED CORPORATION, a Connecticut corporation
(“Borrower”) hereby promises to pay to the order of HSBC Bank, National
Association or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 452 Fifth Avenue, New York, New York or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Thirty Fifty Million Dollars ($30,000,00050,000,000) or such other principal
amount as Lender has advanced to Borrower, together with interest at a rate as
specified in the Loan Agreement (defined hereafter).

 

This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
April 5, 2012, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Revolving Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of New York.
This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

 

BORROWER FOR ITSELF ACME UNITED CORPORATION

 

By:
Title:

 

 40 

 



EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

·all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (excluding patents,
trademarks, copyrights, but including goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

·any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 



 41 

 



EXHIBIT C

Compliance Certificate

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of ACME
UNITED CORPORATION, a Connecticut corporation (the “Borrower”), gives this
certificate to HSBC BANK USA, NATIONAL ASSOCIATION (the “HSBC”), in accordance
with the requirements of Sections 6.2(d) of that certain Loan and Security
Agreement, dated as of April __, 2012 (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and between Acme United
Corporation, a Connecticut corporation (“Borrower”) and HSBC Bank USA, National
Association (“HSBC”). Capitalized terms used herein without definition are so
used as defined in the Loan Agreement.

 

1.                No Default or Event of Default has occurred or is continuing,
except for such conditions or events listed on Schedule 1 attached hereto,
specifying the nature and status and period of existence thereof and what action
the Borrower has taken, is taking, or proposes to take with respect thereto.

2.                Borrower is in compliance in all material respects with all
representations, warranties, and covenants set forth in the Loan Agreement and
the other Loan Documents, except as set forth on Schedule 2 attached hereto.
Without limiting the generality of the foregoing, the Borrower is in compliance
with the financial covenants contained in Section 6.7 of the Loan Agreement as
demonstrated by the calculations set forth on Schedule 3 hereof.

 

ACME UNITED CORPORATION

 

 

By:__________________________

Name:

Title:

 

 



 42 

 



EXHIBIT D

Notice of borrowing

Reference is made to that certain Loan and Security Agreement, dated as of April
5, 2012 (including all annexes, exhibits or schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), by and between Acme United Corporation, a Connecticut corporation
(“Borrower”) and HSBC Bank USA, National Association (“HSBC”). Capitalized terms
used herein without definition are so used as defined in the Loan Agreement.

Pursuant to Section 3.2 of the Loan Agreement, please take notice that Borrower
requests a Revolving Loan as follows:

Funding Date of Proposed Advance: ______________, 200__

Amount of Advance: $________________

The proposed Advance will be [Base Rate Advance][an LIBOR Rate Advance with an
Interest Period of ___].

To induce HSBC to make the requested Advance, Borrower hereby represents and
warrants that all of the conditions contained in Section 3.2 of the Loan
Agreement have been satisfied on and as of the date hereof, and will continue to
be satisfied on and as of the Funding Date of the requested Advance, before and
after giving effect thereto.

 

ACME UNITED CORPORATION

 

By:_____________________________

Name:

Title:

 



 43 

 



EXHIBIT E

Notice of Conversion

Reference is made to that certain Loan and Security Agreement, dated as of April
5, 2012 (including all annexes, exhibits or schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), by and between Acme United Corporation, a Connecticut corporation
(“Borrower”) and HSBC Bank USA, National Association (“HSBC”). Capitalized terms
used herein without definition are so used as defined in the Loan Agreement.

Borrower hereby gives irrevocable notice, pursuant to Section 3.5 of the Loan
Agreement, of its request to:

(a)                on [ date ] convert $[________] of the aggregate outstanding
principal amount of the Advances, bearing interest at the [Base][LIBOR] Rate,
into a(n) [Base Rate][LIBOR Rate] Advance [and, in the case of a LIBOR Rate
Advance, having an Interest Period of [one][three][six] month(s)];

[(b)                on [ date ] continue $[______] of the aggregate outstanding
principal amount of the LIBOR Rate Advance, bearing interest at the LIBOR Rate
Rate, as a LIBOR Rate Rate having an Interest Period of [one][three][six]
month(s)].

Borrower hereby represents and warrants that all of the conditions contained in
Section 3.2 of the Loan Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.

 

ACME UNITED CORPORATION

 

By:________________________________

Name:

Title:

 



 44 

 



Schedule 7.4

Existing Indebtedness

None

 



 45 

 

 

Schedule 7.5

Existing Liens

None

 



46

 